                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                             Civil Action No. 3:18-cv-515-MSC-DSC

FARNITRA CLECKLEY,            )
                              )
          Plaintiff,          )
v.                            )
                              )
                              )
BANK OF AMERICA CORPORTATION, )
                              )
          Defendant.          )
                              )

                                              ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion to Lift Stay. For good

cause shown, the parties’ Motion to Lift Stay is GRANTED and it is HEREBY ORDERED that

the stay entered in this action on February 22, 2019 is lifted, and the Defendant has thirty days

from the date of this Order to file its response to Plaintiff’s Complaint.

       SO ORDERED.

                                 Signed: September 16, 2019
